

Exhibit 10.3


FIFTH AMENDMENT TO
SECOND AMENDED AND RESTATED DISTRIBUTION AGREEMENT


This Fifth Amendment to Second Amended and Restated Distribution Agreement (this
“Amendment”) is between The Medicines Company, a Delaware corporation with
offices at 8 Sylvan Way, Parsippany, NJ 07054 (“MDCO”), and Integrated
Commercialization Solutions, Inc., a California corporation with offices at 3101
Gaylord Parkway, Frisco, TX 75034 (“Distributor”). This Amendment is effective
as of September 12, 2013 (the “Amendment Effective Date”). MDCO and Distributor
shall, at times throughout this Amendment, be referred to individually as a
“Party” and collectively as the “Parties”.


RECITALS


A.
MDCO and Distributor are parties to a Second Amended and Restated Distribution
Agreement effective as of October 1, 2010, as amended by the First Amendment
dated July 1, 2011, the Second Amendment dated September 1, 2011, the Third
Amendment dated April 23, 2012 and the Fourth Amendment dated April 29, 2013 (as
amended, the “Agreement”);



B.
Under the Agreement, among other things, MDCO engaged Distributor to perform
distribution services for certain of MDCO’s pharmaceutical products; and



C.
The Parties now wish to amend the Agreement in certain respects.



AMENDMENT


NOW THEREFORE, the parties agree as follows:


1.
Defined Terms. Capitalized terms in this Amendment that are not defined in this
Amendment have the meanings given to them in the Agreement. If there is any
conflict between the Agreement and any provision of this Amendment, this
Amendment will control.



2.
Section 12.1. Section 12.1 of the Agreement is deleted in its entirety and
replaced with the following:



12.1
Term. This Agreement shall commence upon the Effective Date and will continue
until February 28, 2014, unless sooner terminated in accordance with the terms
of this Agreement. Thereafter, this Agreement shall automatically renew for
subsequent terms of one additional year, unless either Party provides the other
Party with written notice of its intent not to renew this Agreement at least 90
days before expiration of the current Term. The initial term and all renewal
terms are collectively referred to as the “Term”.



3.
No Other Changes. Except as otherwise provided in this Amendment, the terms and
conditions of the Agreement will continue in full force, nothing in the
Amendment modifies any term or provision in the Agreement or the Continuing
Guaranty.




1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Effective Date.


INTEGRATED COMMERCIALIZATION
SOLUTIONS, INC.
THE MEDICINES COMPANY
By:
/s/ Stephen W. McKinnon
By:
/s/ Tanya Quinn
Name:
Stephen W. McKinnon
Name:
Tanya Quinn
Title:
SVP, GM
Title:
VP, Global Distribution &    Customer Service




2